12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John GILKESON, Appellant,v.Harold ARMSTRONG, individually and in his official capacityas Chief of Police for the City of Beebe, Arkansas;  PhilipPetray, individually and in his official capacity as Mayorof the City of Beebe, Arkansas, Appellees.
No. 93-2204.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 17, 1993.Filed:  December 23, 1993.

Before McMILLIAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and FAGG, Circuit Judge.

PER CURIAM

1
Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.